SUMMARY ORDER

Appellant Anthony Falso appeals from the judgment of the district court, granting the defendants’ motions to dismiss Appellant’s complaint alleging that they violated Title VII of the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. § 2000e et seq., and the Americans with Disabilities Act (“ADA”). Appellees argue that the district court correctly granted the motion to dismiss. We assume the parties’ familiarity with the facts, proceedings below, and specification of appellate issues, and hold as follows.
We review a district court’s grant of a motion to dismiss de novo, “construing the complaint liberally, accepting all factual allegations in the complaint as true, and drawing all reasonable inferences in the plaintiffs favor.” Chambers v. Time Warner, Inc., 282 F.3d 147, 152 (2d Cir.2002). In deciding a motion to dismiss, a court should consider only those facts alleged in the complaint or in documents attached to the complaint as exhibits or incorporated in the complaint by reference. See Newman & Schwartz v. Asplundh Tree Expert Co., 102 F.3d 660, 662 (2d Cir.1996). To survive a motion to dismiss, “detailed factual allegations” are not required, but Fed. R.Civ.P. 8(a)(2) demands more than an unadorned, the-defendant-unlawfully-harmed-me accusation, and, instead, calls for “sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’ ” Ashcroft v. Iqbal, — U.S. —, 129 S.Ct. 1937, 1949, 173 L.Ed.2d 868 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555, 570, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007)).
Having conducted an independent and de novo review, we affirm for substantially the same reasons stated by the district comb in its thorough and well-reasoned orders. We have considered all of Appellant’s arguments on appeal and find them to be without merit.
For the foregoing reasons, the judgment of the distinct court is AFFIRMED.